1

2

3

4

5

6

7
                          UNITED STATES DISTRICT COURT
8
                         WESTERN DISTRICT OF WASHINGTON
9                                  AT SEATTLE

10
     RAQUEL WAGONER,                                    CASE NO. 2:18-cv-00504-RSM
11
                          Plaintiff,                    STIPULATION AND ORDER OF
12                                                      DISMISSAL
                       vs.
13
     LIBERTY LIFE ASSURANCE COMPANY OF
14
     BOSTON, a foreign corporation, AND
15   WHATABRANDS, LLC, as plan administrator
     and plan sponsor, a foreign corporation,
16
                   Defendants.
17

18
                                         STIPULATION
19
            COME NOW the parties hereto, Plaintiff Raquel Wagoner, by and through
20
     her attorneys of record, Patrick H. LePley and LePley Law Firm, and Defendants
21
     Liberty Life Assurance Company Of Boston and Whatabrands, LLC, by and
22
     through their attorneys of record, Stacy Monahan Tucker and Ropers Majeski Kohn
23
     & Bentley, and hereby stipulate, pursuant to FRCP 41(a)(ii), that all of Plaintiff’s
24
     claims against the Defendants and this action in its entirety shall be dismissed with
25
     prejudice and without costs.

       STIPULATION AND                                           LePLEY LAW FIRM
       ORDER OF DISMISSAL - 1                                    12600 SE 38th Street, Suite 201
       2:18-cv-00504-RSM                                         Bellevue, WA 98006
                                                                 P: (425) 641-5353
                                                                 F: (425) 747-0611
1                             Respectfully submitted,

2                             LePLEY LAW FIRM

3    DATED: April 9, 2019     By:/s/ Patrick H. LePley
                                 Patrick H. LePley, WSBA No. 7071
4
                                 Email: phl@lepleylawfirm.com
5                                Attorney for Plaintiff
6

7                             ROPERS MAJESKI KOHN & BENTLEY

8                             By: /s/ Stacy Monahan Tucker
     DATED: April 9, 2019         Stacy Monahan Tucker, WSBA No. 43449
9                                 Email: stacy.tucker@rmkb.com
10                               Attorneys for Defendants

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


     STIPULATION AND                                      LePLEY LAW FIRM
     ORDER OF DISMISSAL - 2                               12600 SE 38th Street, Suite 201
     2:18-cv-00504-RSM                                    Bellevue, WA 98006
                                                          P: (425) 641-5353
                                                          F: (425) 747-0611
1                                          ORDER

2          Based on the above stipulation of the parties,

3          IT IS HEREBY ORDERED, ADJUDGED and DECREED that this action is

4    dismissed with prejudice and without costs or attorney fees to any party.

5

6          DATED this 12th day of April 2019.

7

8                                             A
                                              RICARDO S. MARTINEZ
9                                             CHIEF UNITED STATES DISTRICT
                                              JUDGE
10

11

12

13   Submitted by:
     LePLEY LAW FIRM
14

15
     /s/ Patrick H. LePley
16   Patrick H. LePley, WSBA #7071
     Attorney for Plaintiff
17

18

19

20

21

22

23

24

25


       STIPULATION AND                                        LePLEY LAW FIRM
       ORDER OF DISMISSAL - 3                                 12600 SE 38th Street, Suite 201
       2:18-cv-00504-RSM                                      Bellevue, WA 98006
                                                              P: (425) 641-5353
                                                              F: (425) 747-0611
